Citation Nr: 1037338	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-35 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a left leg 
disorder.

2.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for fungus of 
the feet.

3.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for anxiety with 
depression.

4.  Whether new and material evidence has been received to reopen 
a previously denied claim for a back disorder.

5.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for 
posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for PTSD.

7.  Entitlement to service connection for a seizure disorder.

8.  Entitlement to service connection for a left ankle disorder.

9.  Entitlement to service connection for a disorder of the neck 
and left shoulder.

10.  Entitlement to service connection for removal of the gall 
bladder.

11.  Entitlement to service connection for bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 
1979 and from November 1990 to July 1991.

This matter came before the Board the Veterans' Appeals (Board) 
from a December 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama.

Issues 7 through 11 are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection for 
a leg condition and for lumbar strain in an October 1995 rating 
decision.  It notified the Veteran of the denial and of his 
appellate rights, but he did not initiate an appeal.

2.  The additional evidence regarding a left leg condition and a 
back disorder received since the October 1995 rating decision is 
cumulative and redundant of evidence previously considered, does 
not relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claims.

3.  In a rating decision issued in March 2002, the RO found that 
no new and material evidence had been received to reopen a 
previously denied claim for service connection for fungus of the 
feet, and that, while new and material evidence had been received 
to reopen a previously denied claim for service connection for 
anxiety with depression, service connection for the disorders was 
not warranted.  It notified the Veteran of the denial and of his 
appellate rights, but he did not initiate an appeal.

4.  The additional evidence regarding fungus of the feet and 
anxiety with depression received since the March 2002-issued 
rating decision is cumulative and redundant of evidence 
previously considered, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claims.

5.  In a July 1998 rating decision, the RO denied service 
connection for PTSD.  It notified the Veteran of the denial and 
of his appellate rights, but he did not initiate an appeal.

6.  The additional evidence regarding PTSD received since the 
July 1998 rating decision is not cumulative or redundant of the 
evidence of record at the time of the decision and raises a 
reasonable possibility of substantiating the Veteran's claim for 
service connection for PTSD.

7.  There is no medical evidence of a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The October 1995 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002
 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2009).

2.  New and material evidence has not been received since the 
October 1995 rating decision to reopen the claim for service 
connection for a left leg disorder and for a back disorder.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) 
(2009).

3.  The March 2002 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002
 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2009).

4.  New and material evidence has not been received since the 
March 2002 rating decision to reopen the claim for service 
connection for fungus of the feet and for anxiety with 
depression.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2009).

5.  The July 1998 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2009).

6.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002);
38 C.F.R. § 3.156(a) (2009).  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

7.  PTSD was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in August 2004, September 2005, and October 2005.  
These letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims, (2) informing the Veteran about the information and 
evidence the VA would seek to provide, and (3) informing the 
Veteran about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of notice.  
38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

In addition, with regard to new and material evidence, the August 
2004 and October 2005 VCAA notice letters are compliant with the 
United States Court of Appeals for Veterans Claims (Court) 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), as they 
sufficiently explained the bases of the prior denials (i.e., the 
deficiencies in the evidence when the claim was previously 
considered).

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Thus, there is a content error as to the additional VCAA 
notice.  Dingess, supra.  

In this regard, in Pelegrini II, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable AOJ decision on a claim for VA 
benefits.  However, both the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) and the Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, with 
a subsequent readjudication of the claim, so that the essential 
fairness of the adjudication, as a whole, is unaffected because 
the appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) (holding that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
problem associated with inadequate notice or the lack of notice 
prior to an initial adjudication.  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in August 2004, 
September 2005, and October 2005, and adjudicating the case in a 
December 2005 rating decision, the RO readjudicated the claims in 
a November 2006 SOC and April 2009 SSOC.  In short, the content 
error here does not affect the essential fairness of adjudication 
of this case, and is not prejudicial.  The appellant, who has 
representation, had a meaningful opportunity to participate in 
the adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  See Overton v. Nicholson, 
20 Vet. App. 427, 438 (2006) (appellant's representation by 
counsel "is a factor that must be considered when determining 
whether that appellant has been prejudiced by any notice error").  
Further, through lay statements he provided, the Veteran 
demonstrated his knowledge regarding service connection claims 
and the evidence necessary to show service connection.  
Therefore, the presumption of prejudice is rebutted.  For these 
reasons, no further development is required regarding the duty to 
notify.  In any event, the Veteran has never alleged how any 
content error prevented him from meaningfully participating in 
the adjudication of his claims.  As such, the Veteran has not 
established prejudicial error in the content of VCAA notice.  See 
Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist for both the current and 
previously denied claims, the RO has secured the Veteran's 
service treatment records (STRs), service personnel records 
(SPRs), VA treatment records, and private medical records as 
identified and authorized by the Veteran.  The Veteran also has 
submitted additional private treatment records.  Moreover, the 
Veteran and his representative have submitted statements in 
support of his claims.  In addition, the VA has provided the 
Veteran with VA examinations in connection with his claims.  
Thus, there is no indication that any additional evidence remains 
outstanding.  The duty to assist has been met.  38 U.S.C.A. § 
5103A.

Analysis - New and Material Evidence

The Veteran's claims to reopen previously denied claims for 
service connection were received in July 2004 and November 2004.  
Therefore, the amended regulations are applicable.  See 66 Fed. 
Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  If 
the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).


A.  Left Leg Disorder

In an October 1995 rating decision, the RO denied service 
connection for a leg condition because STRs failed to show a 
diagnosis supported by objective evidence of a chronic 
disability.  The RO notified the Veteran of that decision and 
apprised him of his procedural and appellate rights, but he did 
not initiate an appeal.  Therefore, that decision is final and 
binding on him based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Court has held that in determining whether new and material 
evidence has been submitted to reopen a claim, it is necessary to 
consider all evidence added to the record since the last time the 
claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 
273 (1996) (emphasis added).  

Evidence of record at the time of the October 1995 rating 
decision consisted of the Veteran's original claim application, 
his STRs from both periods of active duty; VA treatment records 
dated from November 1982 to January 1995; VA examination reports 
dated in July 1980, December 1982, and March 1995; and a 
statement from the Veteran dated in March 1995.

The additional evidence received since the October 1995 rating 
decision consists of the Veteran's SPRs; VA treatment records 
dated from October 1994 to October 2008; VA examination reports 
dated in July 2001, August 2001, March 2005, and December 2006; 
private treatment records from Neurosurgery Associates of Central 
Alabama, dated in September 2004; private treatment records from 
J. G. Pirofsky, dated from August 2004 to September 2004; private 
treatment records from Selma Radiology Associates, dated from 
April 2004 to August 2004; private treatment records from Alabama 
Neurological Clinic, dated in October 2004; private treatment 
records from Baptist Medical Center; private physicians' 
statements dated in December 2001, April 2006, and May 2006; and 
lay statements from the Veteran dated in November 2004, March 
2005, April 2005, September 2005, and October 2005.  

Initially, the Board finds that the Veteran's SPRs; VA 
examination reports dated in July 2001, August 2001, and March 
2005; private physicians' statements dated in December 2001, 
April 2006, and May 2006; and lay statements dated in March 2005 
and April 2005 are not pertinent to the Veteran's claim regarding 
a left leg disorder.  The SPRs do not relate to any disability 
currently on appeal, and the lay statements, private physicians' 
statements, and examination reports concern other unrelated 
disabilities currently on appeal.  Therefore, this evidence 
cannot form the basis to reopen the claim.

The Board also finds VA treatment records dated from October 1994 
to January 1995 to be duplicates of evidence of record at the 
time of the October 1995 rating decision by the RO.  Therefore, 
this evidence is not new and cannot form the basis to reopen the 
claim.

With respect to the Veteran's statements dated in November 2004, 
September 2005, and October 2005, they are cumulative of evidence 
that was previously of record.  In this regard, the Veteran's 
submitted lay statements merely repeat and summarize his 
contentions that he currently receives treatment from VA and 
takes over-the-counter medication for a left leg disorder that 
was incurred during service.  Cumulative or redundant evidence is 
not new.  38 C.F.R. § 3.156(a).  

Finally, the Board finds that the additional VA treatment records 
dated from November 1995 to October 2008, a VA examination report 
dated in December 2006; and all submitted private treatment 
records do not relate to an unestablished fact necessary to 
substantiate the claim and do not raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  
Particularly, none of the additional evidence shows a diagnosis 
of, or treatment for, a chronic left leg disorder that is related 
to service; these records merely indicate treatment for other 
ailments, but do not support a finding that the Veteran currently 
has any left leg disorder related to service.  In this regard, 
the Board notes that, although the Veteran complained of left leg 
pain that radiates from his back in an October 2008 VA treatment 
record, he was not diagnosed with any left leg disorder at the 
time.

Accordingly, the Board finds new and material evidence to reopen 
the claim for service connection for a left leg disorder has not 
been received.  The claim is not reopened.  38 U.S.C.A. § 5108.  
Moreover, inasmuch as the Veteran has not fulfilled this 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).

B.  Fungus of the Feet

In a March 2002 rating decision, the RO found that the Veteran's 
claim remained denied.  The RO did not find new and material 
evidence had been received to reopen a previously denied claim 
for service connection for fungus of the feet because there was 
no evidence that the fungus of the feet was related to service.  
The RO notified the Veteran of that decision and apprised him of 
his procedural and appellate rights, but he did not initiate an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Court has held that in determining whether new and material 
evidence has been submitted to reopen a claim, it is necessary to 
consider all evidence added to the record since the last time the 
claim was denied on any basis.  See Evans, 9 Vet. App. at 273 
(emphasis added).  

Evidence of record at the time of the March 2002 rating decision 
consisted of the Veteran's original claim application, his STRs 
from both periods of active duty; his SPRs; VA treatment records 
dated from November 1982 to May 1998; VA examination reports 
dated in July 1980, December 1982, March 1995, July 2001, and 
August 2001; a private physician's statement dated in December 
2001; and a statement from the Veteran dated in March 1995.

The additional evidence received since the March 2002 rating 
decision consists of VA treatment records dated from November 
2003 to October 2008; VA examination reports dated in March 2005 
and December 2006; private treatment records from Neurosurgery 
Associates of Central Alabama, dated in September 2004; private 
treatment records from J. G. Pirofsky, dated from August 2004 to 
September 2004; private treatment records from Selma Radiology 
Associates, dated from April 2004 to August 2004; private 
treatment records from Alabama Neurological Clinic, dated in 
October 2004; private treatment records from Baptist Medical 
Center; private physicians' statements dated in April 2006 and 
May 2006; and lay statements from the Veteran dated in November 
2004, March 2005, April 2005, September 2005, and October 2005.  

Initially, the Board finds that the VA examination report dated 
in March 2005; private physicians' statements dated in April 2006 
and May 2006; and lay statements dated in March 2005, September 
2005, and October 2005, are not pertinent to the Veteran's claim 
regarding his fungus of the feet.  The lay statements, private 
physicians' statements, and examination report concern other 
unrelated disabilities currently on appeal.  Therefore, this 
evidence cannot form the basis to reopen the claim.

With respect to the Veteran's statements dated in November 2004 
and April 2005, they are cumulative of evidence that was 
previously of record.  In this regard, the Veteran's submitted 
lay statements merely repeat and summarize his contentions that 
he has fungus of the feet that is related to service.  
Cumulative or redundant evidence is not new.  38 C.F.R. 
§ 3.156(a).  

Finally, the Board finds that the additional VA treatment records 
dated from November 2003 to October 2008, a VA examination report 
dated in December 2006; and all submitted private treatment 
records do not relate to an unestablished fact necessary to 
substantiate the claim and do not raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  
Particularly, none of the additional evidence shows that the 
Veteran's fungus of the feet is related to service; while some of 
these records indicate treatment for his fungus of the feet, they 
do not support a finding that the fungus of the feet is related 
to service.  

Accordingly, the Board finds new and material evidence to reopen 
the claim for service connection for fungus of the feet has not 
been received.  The claim is not reopened.  38 U.S.C.A. § 5108.  
Moreover, inasmuch as the Veteran has not fulfilled this 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Annoni, 5 Vet. App. at 467.

C.  Anxiety with Depression

In a March 2002 rating decision, the RO reopened a previously 
denied claim for service connection for anxiety with depression, 
but denied service connection on its merits because there was no 
evidence that anxiety with depression was related to service.  
The RO notified the Veteran of that decision and apprised him of 
his procedural and appellate rights, but he did not initiate an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Court has held that in determining whether new and material 
evidence has been submitted to reopen a claim, it is necessary to 
consider all evidence added to the record since the last time the 
claim was denied on any basis.  See Evans, 9 Vet. App. at 273 
(emphasis added).  

Evidence of record at the time of the March 2002 rating decision 
consisted of the Veteran's original claim application, his STRs 
from both periods of active duty; his SPRs; VA treatment records 
dated from November 1982 to May 1998; VA examination reports 
dated in July 1980, December 1982, March 1995, July 2001, and 
August 2001; a private physician's statement dated in December 
2001; and a statement from the Veteran dated in March 1995.

The additional evidence received since the March 2002 rating 
decision consists of VA treatment records dated from November 
2003 to October 2008; VA examination reports dated in March 2005 
and December 2006; private treatment records from Neurosurgery 
Associates of Central Alabama, dated in September 2004; private 
treatment records from J. G. Pirofsky, dated from August 2004 to 
September 2004; private treatment records from Selma Radiology 
Associates, dated from April 2004 to August 2004; private 
treatment records from Alabama Neurological Clinic, dated in 
October 2004; private treatment records from Baptist Medical 
Center; private physicians' statements dated in April 2006 and 
May 2006; and lay statements from the Veteran dated in November 
2004, March 2005, April 2005, September 2005, and October 2005.  

Initially, the Board finds that the VA examination report dated 
in March 2005; private physicians' statements dated in April 2006 
and May 2006; and lay statements dated in November 2004, March 
2005, September 2005, and October 2005 are not pertinent to the 
Veteran's claim regarding his anxiety with depression.  The lay 
statements, private physicians' statements, and examination 
report concern other unrelated disabilities currently on appeal.  
Therefore, this evidence cannot form the basis to reopen the 
claim.

With respect to the Veteran's statement dated in April 2005, it 
is cumulative of evidence that was previously of record.  In this 
regard, the Veteran's submitted lay statement merely repeat his 
assertions that he is currently being treated for anxiety with 
depression.  Cumulative or redundant evidence is not new.  
38 C.F.R. § 3.156(a).  

Finally, the Board finds that the additional VA treatment records 
dated from November 2003 to October 2008, a VA examination report 
dated in December 2006; and all submitted private treatment 
records do not relate to an unestablished fact necessary to 
substantiate the claim and do not raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  
Particularly, none of the additional evidence shows that the 
Veteran's anxiety with depression is related to service; while 
these records show treatment for anxiety and depression and show 
a past medical history of depression, they do not support a 
finding that anxiety with depression is related to service.  

Accordingly, the Board finds new and material evidence to reopen 
the claim for service connection for anxiety with depression has 
not been received.  The claim is not reopened.  38 U.S.C.A. 
§ 5108.  Moreover, inasmuch as the Veteran has not fulfilled this 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Annoni, 5 Vet. App. at 467.

D.  Back Disorder

In an October 1995 rating decision, the RO denied service 
connection for lumbar strain because STRs failed to show a back 
disorder that is related to service.  The RO notified the Veteran 
of that decision and apprised him of his procedural and appellate 
rights, but he did not initiate an appeal.  Therefore, that 
decision is final and binding on him based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.  

The Court has held that in determining whether new and material 
evidence has been submitted to reopen a claim, it is necessary to 
consider all evidence added to the record since the last time the 
claim was denied on any basis.  See Evans, 9 Vet. App. at 273 
(emphasis added).  

Evidence of record at the time of the October 1995 rating 
decision consisted of the Veteran's original claim application, 
his STRs from both periods of active duty; VA treatment records 
dated from November 1982 to January 1995; VA examination reports 
dated in July 1980, December 1982, and March 1995; and a 
statement from the Veteran dated in March 1995.

The additional evidence received since the October 1995 rating 
decision consists of the Veteran's SPRs; VA treatment records 
dated from October 1994 to October 2008; VA examination reports 
dated in July 2001, August 2001, March 2005, and December 2006; 
private treatment records from Neurosurgery Associates of Central 
Alabama, dated in September 2004; private treatment records from 
J. G. Pirofsky, dated from August 2004 to September 2004; private 
treatment records from Selma Radiology Associates, dated from 
April 2004 to August 2004; private treatment records from Alabama 
Neurological Clinic, dated in October 2004; private treatment 
records from Baptist Medical Center; private physicians' 
statements dated in December 2001, April 2006, and May 2006; and 
lay statements from the Veteran dated in November 2004, March 
2005, April 2005, September 2005, and October 2005.  

Initially, the Board finds that the Veteran's SPRs; VA 
examination reports dated in July 2001, August 2001, and March 
2005; and lay statements dated in March 2005, September 2005, and 
October 2005, are not pertinent to the Veteran's claim regarding 
a back disorder.  The SPRs do not relate to any disability 
currently on appeal, and the lay statements and examination 
reports concern other unrelated disabilities currently on appeal.  
Therefore, this evidence cannot form the basis to reopen the 
claim.

The Board also finds VA treatment records dated from October 1994 
to January 1995 to be duplicates of evidence of record at the 
time of the October 1995 rating decision by the RO.  Therefore, 
this evidence is not new and cannot form the basis to reopen the 
claim.

With respect to the Veteran's statements dated in November 2004 
and April 2005, and the private physicians' statements dated in 
December 2001, April 2006, and May 2006, they are cumulative of 
evidence that was previously of record.  In this regard, the 
private physicians' statements and Veteran's submitted lay 
statements merely repeat and summarize the Veteran's contentions 
that he currently receives treatment for a back disorder that was 
incurred during service.  Cumulative or redundant evidence is not 
new.  38 C.F.R. § 3.156(a).  

Finally, the Board finds that the additional VA treatment records 
dated from November 1995 to October 2008, a VA examination report 
dated in December 2006; and all submitted private treatment 
records do not relate to an unestablished fact necessary to 
substantiate the claim and do not raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  
Particularly, none of the additional evidence shows that the 
Veteran's currently diagnosed back disorder is related to 
service; while these records document treatment for a back 
disorder, they do not support a finding that the back disorder 
was incurred during service or is related to service in any way.  

Accordingly, the Board finds new and material evidence to reopen 
the claim for service connection for a back disorder has not been 
received.  The claim is not reopened.  38 U.S.C.A. § 5108.  
Moreover, inasmuch as the Veteran has not fulfilled this 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Annoni, 5 Vet. App. at 467.

E.  PTSD

In a July 1998 rating decision, the RO denied service connection 
for PTSD.  The RO notified the Veteran of that decision and 
apprised him of his procedural and appellate rights, but he did 
not initiate an appeal.  Therefore, that decision is final and 
binding on him based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Court has held that, in determining whether new and material 
evidence has been submitted to reopen a claim, it is necessary to 
consider all evidence added to the record since the last time the 
claim was denied on any basis.  See Evans, 9 Vet. App. at 273 
(emphasis added).

In determining whether evidence is new and material, 
the credibility of the evidence in question is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In its July 1998 rating decision, the RO denied service 
connection for PTSD because there was no evidence of in-service 
stressors and no evidence of a current diagnosis of PTSD.  

Upon reviewing the evidence received since the July 1998 rating 
decision, the Board finds that new and material evidence within 
38 C.F.R. 
§ 3.156(a) has been received.  Specifically, in his VA Form 9 
dated in November 2006 and in his response to a PTSD 
questionnaire dated in February 2009, the Veteran reported two 
stressful events that occurred during service.
  
Thus, presuming the credibility of this evidence, these 
statements present evidence of in-service stressors.  This 
evidence is new, not cumulative, and relates directly to an 
unestablished fact necessary to substantiate the Veteran's claim.  
Thus, as new and material evidence has been received, the 
Veteran's claim for service connection for PTSD is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Analysis - Service Connection

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. 
App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  A 'clear' 
diagnosis of PTSD is no longer required.  Rather, a diagnosis of 
PTSD must be established in accordance with 38 C.F.R. § 4.125(a), 
which simply mandates that, for VA purposes, all mental disorder 
diagnoses must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV). See 38 C.F.R. § 3.304(f).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court recently 
emphasized that, when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the Veteran contends that he has PTSD that is the 
result of two stressors that occurred while he was in service.  
In his VA Form 9 dated in November 2006, the Veteran indicated 
that, while serving active duty in Kuwait, a fellow soldier 
pointed an M-16 at him, fought with him, and threatened to kill 
him.  In his response to a PTSD questionnaire dated in February 
2009, the Veteran contended that he spent months in Kuwait with 
scud missiles being shot at him and his fellow service members, 
that he saw dead bodies, and that he felt the fear of being 
killed on a daily basis.    

Recently, VA promulgated a liberalizing regulation for 
establishing the occurrence of in-service PTSD stressors.  38 
C.F.R. § 3.304(f)(3).  That regulation provides that, if a 
stressor claimed by a Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD, and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  
38 C.F.R. § 3.304(f)(3).

As previously mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, post-service VA and private treatment records reflect no 
diagnosis of PTSD. While VA treatment records show diagnoses of 
depression and anxiety, and treatment for such disorders, they 
are completely silent with regard to a diagnosis of PTSD.  
Furthermore, a VA examiner in August 2001 failed to find that the 
Veteran has PTSD.  Thus, absent evidence of a current disability, 
service connection cannot be granted for PTSD, despite the fact 
that the Veteran has submitted statements regarding his alleged 
in-service stressors.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.     

Therefore, the preponderance of the evidence is against the 
claim, there is no doubt to be resolved and service connection 
for PTSD is not warranted.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2007); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

As no new and material evidence has been received, the claim for 
service connection for a left leg disorder is not reopened.  The 
appeal is denied.

As no new and material evidence has been received, the claim for 
service connection for fungus of the feet is not reopened.  The 
appeal is denied.

As no new and material evidence has been received, the claim for 
service connection for anxiety with depression is not reopened.  
The appeal is denied.

As no new and material evidence has been received, the claim for 
service connection for a back disorder is not reopened.  The 
appeal is denied.

As new and material evidence has been received, the previously 
denied claim for service connection for PTSD is reopened.  To 
this extent, the appeal is granted.  

Service connection for PTSD is denied.





REMAND

Before addressing the merits of the issues of service connection 
for a seizure disorder, a left ankle disorder, a disorder of the 
neck and left shoulder, removal of the gall bladder, and 
bilateral knee disorders, the Board finds that additional 
development of the evidence is required.

Initially, with regard to the VCAA, the RO should send the 
Veteran a VCAA notice letter that discusses secondary service 
connection for removal of gall bladder on the premise that it is 
proximately due to, the result of, or chronically aggravated by, 
his service-connected duodenal ulcer.  38 C.F.R. § 3.310.  In 
this regard, the Veteran has asserted that the removal of his 
gall bladder in the 1980s was related to his service-connected 
peptic ulcer disease.  See VA Form 9 dated in November 2006.

Further, the RO should send the Veteran a VCAA notice letter 
complying with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  This letter should specifically advise him that a 
downstream disability rating and an effective date will be 
assigned if his claim is granted on the merits.  Therefore, a 
remand is required for the RO to issue another VCAA letter that 
is compliant with 38 C.F.R. § 3.159(b)(1) and with all legal 
precedent.

With regard to the issues of a seizure disorder, a left ankle 
disorder, a disorder of the neck and left shoulder, and a 
disorder of the knees, a remand is necessary to obtain a medical 
nexus opinion regarding the etiology of any such disorders.  

In this regard, in disability compensation (service connection) 
claims, VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  

Here, a review of the Veteran's STRs reveals treatment on 
numerous occasions for symptomatology related to the above-
mentioned alleged disorders.  Specifically, with regard to an 
alleged seizure disorder, the Veteran complained of headaches, 
dizziness, and blacking out in April 1977, June 1969, July 1979, 
and October 1979.  With respect to his left ankle, he was treated 
for pain in the left ankle in February 1979, March 1979, and 
September 1979.  In reference to his alleged disorder of the neck 
and left shoulder, he complained of, and was seen, for a sore 
neck in August 1979.  Examination found a normal neck.  The 
Veteran also has asserted that he strained his neck while lifting 
heavy boxes during service.  See VA Form 9 dated in November 
2006.  Finally, he was treated for left knee symptomatology in 
July 1977, June 1978, September 1978, August 1979, and April 
1991.

Post-service, treatment records indicate that the Veteran has 
continued to complain of, and be treated for, symptomatology 
similar to those he experienced during service.  The Veteran was 
diagnosed with a history of syncopal episode in May 1982, and 
complained of dizziness and fainting spells in November 1982 and 
November 1987.  He was diagnosed with syncope in October 2001.  
See private treatment record from Selma Medical Center dated in 
May 1982; and VA treatment records dated in November 1982, 
November 1987, and October 2001.

With regard to his left ankle, the Veteran was seen in November 
1982 for left ankle pain.  See VA treatment record dated in 
November 1982.  Furthermore, he has asserted that he has a 
current left ankle condition.  See VA Form 9 dated in November 
2006.  In this regard, the Veteran is competent to provide 
testimony regarding symptomatology that he currently experiences 
in his left ankle.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, 
the Board finds that there is competent and credible evidence of 
current symptomatology of the left ankle.  Such testimony should 
be taken into account in a claim for service connection.

With regard to his neck and left shoulder, post-service VA 
treatment records also show multiple complaints of, and 
treatments, for symptomatology in the neck.  See VA treatment 
records dated in June 1994, November 2000, April 2001, November 
2003, and March 2008.

Finally, with respect to his knees, the Veteran was treated by VA 
for pain in his knees in November 1982, April 1991, June 1991, 
and June 1994.  He also has contended that he has experienced 
ongoing problems with his knees since service.  See VA Form 9 
dated in November 2006.  In this regard, he is competent to 
provide testimony regarding the continuity of symptomatology 
since service.  Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Such competent 
testimony should be taken into account in a claim for service 
connection.

Thus, in light of evidence of in-service treatment for 
symptomatology related to alleged seizure, left ankle, neck and 
left shoulder, and bilateral knee disorders, competent and 
credible statements regarding in-service symptomatology and 
continuous symptomatology since service, current exhibition of 
symptomatology, and the Court's holding in McLendon, supra, 
comprehensive VA medical examinations and opinions are needed to 
determine the exact nature and etiology of the Veteran's seizure, 
left ankle, neck and left shoulder, and bilateral knee disorders 
and whether any current such disorders are related to his 
military service.  

Finally, with respect to the Veteran's removed gall bladder, he 
has asserted that it is caused by his service-connected ulcer 
disease.  In this regard, secondary service connection shall be 
awarded when a disability "is proximately due to or the result of 
a service- connected disease or injury." 38 C.F.R. § 3.310(a) 
(2009).  Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Thus, a VA examination is necessary to determine whether the 
Veteran's service-connected ulcer disease caused or aggravated a 
disorder of the gall bladder such that removal of the gall 
bladder was required.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
complying with the case of Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  This letter 
should specifically advise him about the 
elements to establish secondary service 
connection.  The letter also should be 
compliant with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise the 
Veteran that a downstream disability rating 
and an effective date will be assigned if his 
service-connection claims are granted.

2.  Arrange for the Veteran to undergo a VA 
neurological examination, by an appropriate 
specialist, to determine the nature and 
etiology of any seizure or neurological 
disorder.  The claims file must be made 
available for review of his pertinent medical 
and other history.  The examiner should 
indicate whether such review has been 
completed.

The examination should include any necessary 
diagnostic testing or evaluation.  Based on a 
physical examination and comprehensive review 
of the claims file, the examiner is asked to 
indicate whether the Veteran currently has a 
seizure disorder or any other neurological 
disorder, and if so, whether it is at least 
as likely as not (50 percent or more 
probable) such disorder is associated with 
service, including the episodes of dizziness, 
headaches, and blackouts he experienced 
during service.  

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record.  The 
rationale for any opinion offered should be 
provided.  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

The Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences for his claim.  

3.  Also arrange for the Veteran to undergo a 
VA examination, by an appropriate specialist, 
to determine the nature and etiology of any 
left ankle disorder.  The claims file must be 
made available for review of his pertinent 
medical and other history.  The examiner 
should indicate whether such review has been 
completed.

The examination should include any necessary 
diagnostic testing or evaluation.  Based on a 
physical examination and comprehensive review 
of the claims file, the examiner is asked to 
indicate whether the Veteran currently has a 
left ankle disorder, and if so, whether it is 
at least as likely as not (50 percent or more 
probable) such disorder is associated with 
service, including in-service treatment for a 
left ankle injury and pain.  

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record.  The 
rationale for any opinion offered should be 
provided.  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

The Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences for his claim.  

4.  Then, arrange for the Veteran to undergo 
a VA examination by an appropriate specialist 
to determine the nature and etiology of any 
neck and left shoulder disorder.  The claims 
file must be made available for review of his 
pertinent medical and other history.  The 
examiner should indicate whether such review 
has been completed.

The examination should include any necessary 
diagnostic testing or evaluation.  Based on a 
physical examination and comprehensive review 
of the claims file, the examiner is asked to 
indicate whether the Veteran currently has a 
disorder of the neck and/or left shoulder, 
and if so, whether it is at least as likely 
as not (50 percent or more probable) such 
disorder is associated with service, 
including any injury incurred during service.  

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record.  The 
rationale for any opinion offered should be 
provided.  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

The Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences for his claim.  

5.  Thereafter, arrange for the Veteran to 
undergo a VA examination, by an appropriate 
specialist, to determine the etiology of the 
removal of his gall bladder.  The claims file 
must be made available for review of his 
pertinent medical and other history.  The 
examiner should indicate whether such review 
has been completed.

The examination should include any necessary 
diagnostic testing or evaluation.  Based on a 
physical examination and comprehensive review 
of the claims file, the examiner is asked to 
provide an opinion responding to the 
following questions:

(a)  Is the removal of the Veteran's gall 
bladder proximately due to, or the result of, 
of his service-connected ulcer disease?

(b)  Alternatively, if the VA examiner finds 
that the removal of the gall bladder is not 
due to the Veteran's service-connected ulcer 
disease, the VA examiner is requested to 
state whether any gall bladder disorder was 
aggravated by [that is, permanently 
increased in severity as a result of] the 
service-connected ulcer disease, thereby 
requiring the removal thereof?  

(c)  Or, is it at least as likely as not the 
removal of the gall bladder is due to the 
Veteran's military service?

A complete rationale should be provided for 
any opinion given.  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

The Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences for his claim.  

6.  Finally, arrange for the Veteran to 
undergo a VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of any bilateral knee disorder.  The 
claims file must be made available for review 
of his pertinent medical and other history.  
The examiner should indicate whether such 
review has been completed.

The examination should include any necessary 
diagnostic testing or evaluation.  Based on a 
physical examination and comprehensive review 
of the claims file, the examiner is asked to 
indicate whether the Veteran currently has a 
disorder in either knee, and if so, whether 
it is at least as likely as not (50 percent 
or more probable) such disorder is associated 
with service, including in-service treatment 
for complaints of knee pain.  

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record.  The 
rationale for any opinion offered should be 
provided.  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

The Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences for his claim.  

7.  Readjudicate the Veteran's claims for 
service connection for a seizure disorder; a 
left ankle disorder; a disorder of the neck 
and left shoulder; removal of the gall 
bladder, including as secondary to his 
service-connected ulcer disease; and a 
disorder of the knees, in light of the VA 
examinations and any additional evidence 
received since the April 2009 SSOC.  
Adjudication of the service connection claim 
for removal of the gall bladder should 
consider the applicability of Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  If the claims 
are not granted to the Veteran's 
satisfaction, send him and his representative 
another SSOC and give them an opportunity to 
respond before returning the file to the 
Board for further appellate consideration.
  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).





______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


